Title: To George Washington from Eelko Alta, 19 July 1792
From: Alta, Eelko
To: Washington, George



Sir
Rauwerd [The Netherlands] July 19th 1792

for some time ago I observed in the Patriotic Museum a communication given by Mr Brissot concerning the œconomical transactions of your Excellency at your Country Seat, and also your attachment for agriculture and more particularly to that branch thereof, which is my principal Study. this encreassed the respect

which I nourished towards you, contemplating You as the General of the United States, who so gloriously Resigned that Station, because Your Excellency gave thereby the exemple to people (who by the assistance of divine Providence are in debted to you for their liberty and independence) how to use and to cultivate their free land. this induced me to address your Excellency more so as I observed in Said communication, that your Excellency intended to give a Specimen of artificial Pasturages, Seldom to be found in your country, and necessary as often the Cattle are in Want of pasturing: which last article is not to be done but only to Separate a certain quantity of Pasturing from the general one by means of ditches or Small canals and to make Hay, which will be easily done by your Excellency through a number of negros, provided a Sufficient number of mowers can be obtained, which class of men come from Hanover & Oldenburg yearly to this Province of Friesland—and who in the expectation of a tolerable living would be easily engaged by me on the requisition of your Excellency, for I am apprehensive that the art to mow, is not well understood in America, and it is not only required to mow but more particularly to mow well, but all this will be explained more at large by the Rules to be laid down by me, which not only have in View to direct how to make artificial Pasturing, but also to improve the new made, this Subject having been my particular Study and by following my exemple and advice, is arrived to a great perfection in friesland, Since about fifty years also elswhere, even in Holland (were they do not cultivate the artificial pasturages according to the methode of friesland) and undoubtly in England as I am informed; but this may be otherwise, for I have never Seen the treatise of the renowed English Agriculturer Arthur Young on agriculture, notwithstanding this gentleman is known to me to be a Skillfull man out of the correspondence with my friend Trappe a Russish gentleman, who travelling to cultivate the knowledge of agriculture has been acquainted with him, and finishing his letter to me concluded with the Words of his friend A. Young Vive l’agriculture, but my view is to offer Your Excellency my Services in case it should met with your approbation, and could be of use to the People of America, to write a short and plain treatise on this Subject, to be translated either here or in america according to your choice in to the English

language and to be published. but as every land can not be treated in the Same manner, I am desirous to know the Soil & the nature thereof of Your artificial Pasturages, and of all that Sort of land which may or can be appropriated thereto, that is, if it is of Clay, soft or hard clay, fenny or Sandy and the latter if entirely Sandy or mixed, for of the Sandy Dry and hard Soil is not much to be expected, and will in all probability not be necessary in Such an extensive Country, I am also to know if the water can run freely through ditches or canals towards the River which is absolutely necessary, and if there are meadows or low land were the water is to be removed by means of water mills, So as we have a number in our Country and which land is verry fruitfull; finally how many Rods Square contains an Acre (the measure by which the lands in america are Surveyed [).] If I had been acquainted two years ago with the genius of your Excellency for agriculture, and Artificial Pasturages I should perhaps have taken the liberty of addressing my Self at that time of tryal and Severity for me, for in the Year 1790—I have been deposed from my clergical office without any trial, through the arbitrary and despotic, power of the States of friesland only for writing a letter to one of the exiled Patriots, containing no politics. (from which despotic conduct no appeal could be had at that time, and no remedy is to be Expected in the present days), which Said office was my only dependence and furnished me a Revenue of 1000 guilder dutch Currency, which was to be raised from Pasturages which I partly used my Self, and which by my culture and industry were emproved more than one fourth part in Value—being thus deprived of my Station, nothing was to be done for me than to turn farmer, and to lease a farm, & outhouses for the Sum of thousand guilder annually, and of which I can not reap the profits by far, as I could from my former land, and my Situation being So much Confined that even here I would have fallen short, if not the generosity of Mr van Staphorst and other friends had enabled me, for which my gratitude shall ever last, and I requested this gentleman to transmit these presents the contents being known to him.
Although Your Excellency is at present at a distance from his country Seat, being the President of the United States, I trust I shall have not by these presents been displeasing to Your Excellency,

 and that I shall be honored with an answer, I beg leave to recommend your Excellency and all his concerns to the protection and blessings of heaven, and subscribe myself with great Respect Sir Your Excellency’s most obedient Servant

Eelko Alta,forme[r]ly minister of the gospelat Boasum in the Province of frieslandnow living by the wittebrugonder Rauwerd in friesland.

